DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/24/2021.
3.	Claim 20 rejected under 35 U.S.C. 101 is withdrawn after the Amendment.

Status of Claims
4.	Claims 1-3, 5-15 and 17-22 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 9-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 2017/0195736) or alternatively, Donoghue et al (US 2010/0251304) in view of Jin et al (US 2016/0048588).

Regarding Claims 1, 13 and 20, Chai discloses an electronic device (see Fig. 2, such as a computing device 200), comprising a memory (204) storing a computer program therein, and a processor (202), wherein the computer program, when executed by the processor, causes the processor to perform a method comprising: 
detecting, on a display page of a target video (see Fig. 14A), a first operation on the target video (such as detecting an OK click on a newly selected tile such as 914b); generating a trigger signal in response to the first operation (such as generating a tuning signal to switch to the new channel); acquiring, based on the trigger signal, at least one associated video of the target video (such as acquiring just viewed video displaying in window 902); and displaying the at least one associated video (see Para 138; then displaying the just viewed video as a tile in the recently viewed list 914).
Alternatively,
Donoghue discloses an electronic device (see Figs. 7a, 7b, such as a CPE 106), comprising a memory (716) storing a computer program therein, and a processor (714), wherein the computer program, when executed by the processor, causes the processor to perform a method comprising: 
detecting, on a display page of a target video (e.g., see Figs. 2b, 2c; -210, -220), a first operation on the target video (e.g., see Para 198; such as detecting a selection of a media content program 5 from among a list 224); generating a trigger signal in response to the first operation (such as generating a selection signal of program 5); acquiring, based on the trigger signal, at least one associated video of the target video (see Para 199-201; such as acquiring at least a similar program 225a associated with program 5); and displaying the at least one associated video (see Fig. 3c; Para 
Chai or Donoghue is not explicit about the first operation is a touch operation on the display page of the target video, or a screenshot operation.
In an analogous art, Jin, as in one embodiment, discloses a touch screen of an electronic device such as a smart phone may create an input signal for playing selected media content in response to a user's touch input (see Para 38; Para 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chai or Donoghue to include the first operation is a touch operation on the display page of the target video, or a screenshot operation, as taught by Jin to take advantage of popular touchscreen technique of a mobile device to provide friendlier user interface, so more enjoyable viewing experiences. 

Regarding Claims 2 and 14, Chai or Donoghue further discloses said generating the trigger signal in response to the first operation comprises generating the trigger signal in response to a first operation on a video cover of the target video (see Chai: Fig. 14A; such as 914b equivalent to a video cover; or Donoghue: Figs. 2b, 2c; such as a thumbnail 218), wherein the display page is a cover display page, the cover display page being configured to display a video cover of at least one video, the at least one video comprising the target video (see Chai: such as 914b; or Donoghue: Figs. 2b, 2c; Para 197; such as listed as icons); or generating the trigger signal in response to the first operation on a target video being played, wherein the display page is a video playing page, and the video playing page comprises the target video being played.

Regarding Claims 9 and 19, Chai or Donoghue further discloses said acquiring the at least one associated video of the target video and displaying the at least one associated video comprises acquiring a target video recommendation list which comprises at least one associated video after ranking; and displaying the at least one associated video in the target video recommendation list (see Donoghue: Figs. 2c, 2d; such as the ranking for an associated video can be shown through rank 216 selection). 

Regarding Claim 10, Chai or Donoghue would disclose or render “said acquiring the target video recommendation list comprises acquiring an initial video recommendation list by ranking the at least one associated video of the target video; and acquiring the target video recommendation list by adjusting the initial video recommendation list according to an adjustment policy” to be obvious (see Donoghue: Para 188-190; the priority of a list can be adjusted).

Regarding Claim 11, Chai or Donoghue would disclose or render “said acquiring the target video recommendation list comprises acquiring the target video recommendation list by ranking the at least one associated video according to a user behavior log; or acquiring the target video recommendation list by ranking the at least one associated video according to a similarity of each associated video” to be obvious (see Donoghue: Para 324; such as modify the priority of a list based on viewing activities).

Regarding Claim 12, Chai or Donoghue further discloses said acquiring, based on the trigger signal, the at least one associated video of the target video comprises acquiring the at least one associated video on the basis of the trigger signal by using a content-based recommendation algorithm (see Donoghue: Figs. 2c, 2d; such as based on similarity); or acquiring the at least one associated video on the basis of the trigger signal by using a collaborative filtering recommendation algorithm.

Regarding Claim 21, Chai in view of Jin would disclose and render the touch operation on the display page of the target video is a long-press operation, a double-click or double-tap operation, or a swiping operation in a preset direction to be obvious (see Chai: Abstract; such as a swipe gesture, and causes a transition from the selected item of content to another item of content, upon determining that the received touch event data corresponds to a perpendicular swipe gesture; Jin: Para 38).


6.	Claims 3, 5, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 2017/0195736), or Donoghue et al (US 2010/0251304) and Jin et al (US 2016/0048588) as applied in claims 1, 3, 13 and 15 above, and further in view of Lu et al (US 2019/0238908).

Regarding Claims 3 and 15, Chai or Donoghue discloses said displaying the at least one associated video comprises displaying the at least one associated video on the display page (see Chai: Fig.14A; such as recent channels 918; or Donoghue: Fig. 2c; such as 225a) but is not explicit about said displaying the at least one associated video on the display page comprises displaying the at least one associated video in a floating layer of the display page; or displaying the least one associated video on the display page in a way of embedding the display page. 
In an analogous art, Lu discloses a floating layer, being a temporary view that can float at any location on a display interface (various windows) of a client of a terminal and that has a particular display effect (for example, translucent) (see Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chai or Donoghue and Jin to include displaying the at least one associated video in a floating layer of the display page, as taught by Lu to take advantage of image editing technique to create a particular display effect as an engineering choice.

Regarding Claims 5 and 17, Chai or Donoghue is not explicit about after displaying the at least one associated video, the method further comprises detecting a display cancellation indication of the at least one associated video; and cancelling the display of the at least one associated video according to the display cancellation indication. 
In an analogous art, Lu discloses, in one embodiment, when receiving a viewing cancellation operation for the target media information (for example, when a button for returning to the page configuration floating layer is triggered) at the page configuration floating layer, the SDK cancels the page details floating layer of the target media information (see Para 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chai or Donoghue and Jin to include detecting a display cancellation indication of the at least one associated video; and cancelling the display of the at least one associated video according to the display cancellation indication, as taught by Lu to take advantage of exit function to return to the previous page.

Regarding Claim 6, Chai or Donoghue in view of Lu would disclose or render the display cancellation indication is generated in response to a click or tap signal on a region outside a target region, the target region being a region corresponding to the at least one associated video in the display page to be obvious (see Lu: Para 89; such as a click operation). 

Allowable Subject Matter
7.	Claims 7, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-3, 5-15 and 17-22 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-3, 5-6, 9-15, 17 and 19-21 are rejected.
	Claims 7-8, 18 and 22 are objected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426